DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 11,424,895 . Although the claims at issue are not identical, they are not patentably distinct from each other as seen in the table below.
Instant Application 17/865,333
US Patent  No. 11,424,895
1. A method of performing sidelink communications by a transmitting terminal, the method comprising: receiving sidelink synchronization signal block (S-SSB) configuration information for sidelink communications; and receiving an S-SSB in an S-SSB monitoring slot in accordance with the S-SSB configuration information, wherein the S-SSB is comprised of a sidelink primary synchronization signal (S- PSS), a sidelink secondary synchronization signal (S-SSS), and a physical sidelink broadcast channel (PSBCH), and the S-PSS, the S-SSS, and the PSBCH are allocated to N number of consecutive symbols in the S-SSB monitoring slot, wherein the S-SSB comprises two S-PSS symbols, two S-SSS symbols, and N-4 number of PSBCH symbols, and wherein, when the S-SSB monitoring slot is a normal cyclic prefix, the N is 13, and when S-SSB monitoring slot is an extended cyclic prefix, the N is 11, and the S-SSB is comprised of 132 subcarriers.
1. A method of performing sidelink communications by a transmitting terminal, the method comprising: receiving sidelink synchronization signal block (S-SSB) configuration information including synchronization information for sidelink communications; monitoring an S-SSB monitoring slot configured in accordance with the S-SSB configuration information; and receiving an S-SSB in the S-SSB monitoring slot, wherein the S-SSB is comprised of a sidelink primary synchronization signal (S- PSS), a sidelink secondary synchronization signal (S-SSS), and a physical sidelink broadcast channel (PSBCH), and the S-PSS, the S-SSS, and the PSBCH are allocated to N number of consecutive symbols in the S-SSB monitoring slot, wherein the S-SSB comprises two S-PSS symbols, two S-SSS symbols, and N-4 number of PSBCH symbols, and wherein the S-SSB is configured such that the PSBCH is allocated to symbol index 0 in the S-SSB monitoring slot, the S-PSS is allocated to symbol indices 1 and 2 in the S- SSB monitoring slot, the S-SSS is allocated to symbol indices 3 and 4 in the S-SSB monitoring slot, and the PSBCH is allocated to symbol indices 5 to N-1 in the S-SSB monitoring slot.
7. The method according to claim 1, wherein, when the S-SSB monitoring slot is a normal cyclic prefix, the N is 13, and when S-SSB monitoring slot is an extended cyclic prefix, the N is 11, and the S-SSB is comprised of 132 subcarriers.
2. The method according to claim 1, wherein the S-SSB configuration information includes at least one from among subcarrier index information of a frequency domain in which the S-SSB is transmitted, information regarding the number of the S-SSBs transmitted within a period of a single sidelink synchronization signal, offset information from a start point of the period of the sidelink synchronization signal to a first S-SSB monitoring slot, and interval information between S-SSB monitoring slots.
2. The method according to claim 1, wherein the S-SSB configuration information includes at least one from among subcarrier index information of a frequency domain in which the S-SSB is transmitted, information regarding the number of the S-SSBs transmitted within a period of a single sidelink synchronization signal, offset information from a start point of the period of the sidelink synchronization signal to a first S-SSB monitoring slot, and interval information between S-SSB monitoring slots.
3. The method according to claim 2, wherein the period of the single sidelink synchronization signal is set to be 16 frames and 160 ms, and the number of the S-SSBs is set to be within a differential range according to a subcarrier spacing set to a frequency range in which the S-SSBs are transmitted.
3. The method according to claim 2, wherein the period of the single sidelink synchronization signal is set to be 16 frames and 160 ms, and the number of the S-SSBs is set to be within a differential range according to a subcarrier spacing set to a frequency range in which the S-SSBs are transmitted.
4. The method according to claim 3, wherein the number of the S-SSBs is 1 or 2 when the subcarrier spacing is 15kHz, is 2 or 4 when the subcarrier spacing is 30 kHz, and is 1, 2, 4 or 8 when the subcarrier spacing is 60 kHz.
4. The method according to claim 3, wherein the number of the S-SSBs is 1 or 2 when the subcarrier spacing is 15kHz, is 2 or 4 when the subcarrier spacing is 30 kHz, and is 1, 2, 4 or 8 when the subcarrier spacing is 60 kHz.


Allowable Subject Matter
Claims 9 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8 and 10 re rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0314940, hereinafter “Park”) in view of Li et al. (US 2021/0377889, hereinafter “Li”), and in further view of Si et al. (US 2020/0015214, hereinafter “Si”).
For claims 1 and 10, Park discloses  A method of performing sidelink communications by a transmitting terminal (a method of operating a sidelink Tx user equipment (UE); see Park par. 0002), the method comprising: 
receiving sidelink synchronization signal block (S-SSB) configuration information (in order to ensure coverage of the S-SSB, a transmitting UE may transmit one or more S-SSBs to a receiving terminal within one S-SSB transmission period according to the SCS. For example, the number of S-SSBs that the transmitting terminal transmits to the receiving terminal within one S-SSB transmission period may be pre-configured or configured for the transmitting UE; see par. 0096) for sidelink communications (The BS (e.g., serving cell) may provide a synchronization configuration for a carrier used for V2X or SL communication; see Park par. 0312 and Fig. 28); and 
wherein the S-SSB is comprised of a sidelink primary synchronization signal (S- PSS), a sidelink secondary synchronization signal (S-SSS), and a physical sidelink broadcast channel (PSBCH) (The S-PSS, S-SSS, and PSBCH may be included in a block format (e.g., SL synchronization signal (SL SS)/PSBCH block, hereinafter, referred to as sidelink-synchronization signal block (S-SSB) supporting periodic transmission; see Park par. 0095), and 
the S-SSB is comprised of 132 subcarriers (A carrier includes a plurality of subcarriers in the frequency domain. An RB may be defined by a plurality of (e.g., 12) consecutive subcarriers in the frequency domain; see Park par. 0087; the bandwidth of the S-SSB may be 11 RBs. For example, the PSBCH may span 11 RBs; see Park par. 0095). Examiner’s note: 11 RBs x 12 subcarriers is equal to 132 subcarriers).
Park does not explicitly disclose receiving an S-SSB in an S-SSB monitoring slot in accordance with the S-SSB configuration information. Li discloses receiving an S-SSB in an S-SSB monitoring slot in accordance with the S-SSB configuration information (The first device sends first data in the synchronization slot of the sidelink; see Li par. 0242 and Fig. 2). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Park's invention to ensure reliable receiving of the synchronization signal and the data (see Li par. 0004),
The combination of Park and Li does not explicitly disclose the S-PSS, the S-SSS, and the PSBCH are allocated to N number of consecutive symbols in the S-SSB monitoring slot, wherein the S-SSB comprises two S-PSS symbols, two S-SSS symbols, and N-4 number of PSBCH symbols, and wherein, when the S-SSB monitoring slot is a normal cyclic prefix, the N is 13, and when S-SSB monitoring slot is an extended cyclic prefix, the N is 11, and the S-SSB is comprised of 132 subcarriers. Si discloses the S-PSS, the S-SSS, and the PSBCH are allocated to N number of consecutive symbols in the S-SSB monitoring slot, wherein the S-SSB comprises two S-PSS symbols, two S-SSS symbols, and N-4 number of PSBCH symbols (one sidelink SS/PBCH block (S-SSB) comprises of 2 OFDM symbols mapped for sidelink primary synchronization signal (S-PSS), 2 OFDM symbols mapped for sidelink secondary synchronization signal (S-SSS), and X OFDM symbols mapped for physical sidelink broadcast channel (PSBCH) and associated demodulation reference signal (DMRS). Hence, in totally, an S-SSB spans X+4 OFDM symbols, and the X+4 OFDM symbols are consecutive in time domain; see Si par. 0507, 0169), and 
wherein, when the S-SSB monitoring slot is a normal cyclic prefix, the N is 13, and when S-SSB monitoring slot is an extended cyclic prefix, the N is 11, and (X can be different according to the numerology of S-SSB (e.g., cyclic prefix length), e.g., for normal CP, one S-SSB has X_1 number of symbols mapped for PSBCH and DMRS, while for extended CP, one S-SSB has X_2 number of symbols mapped for PSBCH and DMRS, wherein X_1 is different from X_2 (e.g., X_1>X_2), and the S-SSB composition can be different for normal CP and extended CP (e.g., one example of this embodiment with X_1 number of symbols for PSBCH and DMRS is used for normal CP, and another example of this embodiment with X_2 number of symbols for PSBCH and DMRS is used for extended CP). In one instance, the S-SSB for extended CP is truncated from the S-SSB for normal CP by last symbol(s), e.g., the last two symbols such that X_1 =X_2+2. For one particular consideration for this instance, X_1=12 and X_2=10. For another particular consideration for this instance, X_1 = 13 and X_2=11; see Si par. 0510). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Si's arrangement in Park's invention to improve a PDCCH reception reliability and reducing an associated
signaling overhead (see Si par. 0104).
Specifically for claim 10, Park discloses A terminal performing sidelink communications (a method of operating a sidelink Tx user equipment (UE); see Park par. 0002), comprising: 
a receiver (Each of the transceiver(s) 106 may include a transmitter and/or a receiver; see Park par. 0399 and Fig. 38); and 
a controller (The one or more processors 102 and 202 may be referred to as controllers, microcontrollers, microprocessors, or microcomputers; see Park par. 0402 and Fig. 38).
For claims 3 and 7, Park discloses The method according to claim 2, wherein the period of the single sidelink synchronization signal is set to be 16 frames  (A radio frame is 10 ms in length; see Park par. 0077) and 160 ms (the S-SSB transmission period may be 160 ms. For example, for all SCSs, an S-SSB transmission period of 160 ms may be supported; see Park par. 0096), and 
Park does not explicitly disclose the number of the S-SSBs is set to be within a differential range according to a subcarrier spacing set to a frequency range in which the S-SSBs are transmitted. Li discloses the number of the S-SSBs is set to be within a differential range according to a subcarrier spacing set to a frequency range in which the S-SSBs are transmitted (A subcarrier spacing of the synchronization signal block may be 15 KHz, 30 KHz, 120 KHz and 240 KHz. All synchronization signal blocks are transmitted within 5 ms. In order to support beam transmission, in a case that there are beams, each beam needs to transmit SSBs, so the maximum number of synchronization signal blocks that can be transmitted within 5 ms is 4 (in a case that the carrier frequency is below 3 GHz) or 8 (in a case that the carrier frequency is 3 GHz-6 GHz) or 64 (in a case that the carrier frequency is above 6 GHz), and the plurality of SSBs within 5 ms are referred to as an SSB burst set. A period for transmitting an SSB burst set may be 5 ms, 10 ms, 20 ms, 40 ms, and etc; see Li par. 0005, 0082 and Table 2 in page 10). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Park's invention to ensure reliable receiving of the synchronization signal and the data (see Li par. 0004).
For claims 4 and 8, Park discloses The method according to claim 3, wherein the number of the S-SSBs is 1 or 2 when the subcarrier spacing is 15kHz, is 2 or 4 when the subcarrier spacing is 30 kHz, and is 1, 2, 4 or 8 when the subcarrier spacing is 60 kHz (when the SCS is 15 kHz in FR1, the transmitting UE may transmit one or two S-SSBs to the receiving UE within one S-SSB transmission period. For example, when the SCS is 30 kHz in FR1, the transmitting UE may transmit one or two S-SSBs to the receiving UE within one S-SSB transmission period. For example, when the SCS is 60 kHz in FR1, the transmitting UE may transmit one, two or four S-SSBs to the receiving UE within one S-SSB transmission period. For example, when the SCS is 60 kHz in FR2, the transmitting UE may transmit 1, 2, 4, 8, 16, or 32 S-SSBs to the receiving UE within one S-SSB transmission period. For example, when the SCS is 120 kHz in FR2, the transmitting UE may transmit 1, 2, 4, 8, 16, 32, or 64 S-SSBs to the receiving UE within one S-SSB transmission period; see Park par. 0097-0098).
For claim 5, Park discloses A method of controlling sidelink communications by a base station (methods of transmitting a report related to sidelink radio link failure (RLF) to a base station (BS); see Park par. 0020), the method comprising: 
transmitting sidelink synchronization signal block (S-SSB) configuration information (in order to ensure coverage of the S-SSB, a transmitting UE may transmit one or more S-SSBs to a receiving terminal within one S-SSB transmission period according to the SCS. For example, the number of S-SSBs that the transmitting terminal transmits to the receiving terminal within one S-SSB transmission period may be pre-configured or configured for the transmitting UE; see par. 0096) for sidelink communications to a terminal (The BS (e.g., serving cell) may provide a synchronization configuration for a carrier used for V2X or SL communication; see Park par. 0312 and Fig. 28); and 
wherein the S-SSB is comprised of a sidelink primary synchronization signal (S- PSS), a sidelink secondary synchronization signal (S-SSS), and a physical sidelink broadcast channel (PSBCH) (The S-PSS, S-SSS, and PSBCH may be included in a block format (e.g., SL synchronization signal (SL SS)/PSBCH block, hereinafter, referred to as sidelink-synchronization signal block (S-SSB) supporting periodic transmission; see Park par. 0095),
the S-SSB is comprised of 132 subcarriers (A carrier includes a plurality of subcarriers in the frequency domain. An RB may be defined by a plurality of (e.g., 12) consecutive subcarriers in the frequency domain; see Park par. 0087; the bandwidth of the S-SSB may be 11 RBs. For example, the PSBCH may span 11 RBs; see Park par. 0095). Examiner’s note: 11 RBs x 12 subcarriers is equal to 132 subcarriers).
Park does not explicitly disclose transmitting an S-SSB in an S-SSB monitoring slot configured in accordance with the S-SSB configuration information. Li discloses transmitting an S-SSB in an S-SSB monitoring slot configured in accordance with the S-SSB configuration information (S210: A first device sends indication information, where the indication information is used to indicate whether the first device sends a first synchronization signal block in a synchronization slot of a sidelink, and the synchronization slot is used to transmit a synchronization signal block. S220: The first device sends first data in the synchronization slot of the sidelink; see Li par. 0241-0242 and Fig. 2; see Li par. 0241; A slot for sending or receiving the S-SSB is the synchronization slot; see Li par. 0244 and Fig. 2). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Park's invention to ensure reliable receiving of the synchronization signal and the data (see Li par. 0004), 
The combination of Park and Li does not explicitly disclose the S-PSS, the S-SSS, and the PSBCH are allocated to N number of consecutive symbols in the S-SSB monitoring slot, wherein the S-SSB comprises two S-PSS symbols, two S-SSS symbols, and N-4 number of PSBCH symbols, and wherein, when the S-SSB monitoring slot is a normal cyclic prefix, the N is 13, and when S-SSB monitoring slot is an extended cyclic prefix, the N is 11, and the S-SSB is comprised of 132 subcarriers. Si discloses the S-PSS, the S-SSS, and the PSBCH are allocated to N number of consecutive symbols in the S-SSB monitoring slot, wherein the S-SSB comprises two S-PSS symbols, two S-SSS symbols, and N-4 number of PSBCH symbols (one sidelink SS/PBCH block (S-SSB) comprises of 2 OFDM symbols mapped for sidelink primary synchronization signal (S-PSS), 2 OFDM symbols mapped for sidelink secondary synchronization signal (S-SSS), and X OFDM symbols mapped for physical sidelink broadcast channel (PSBCH) and associated demodulation reference signal (DMRS). Hence, in totally, an S-SSB spans X+4 OFDM symbols, and the X+4 OFDM symbols are consecutive in time domain; see Si par. 0507, 0169), and 
wherein, when the S-SSB monitoring slot is a normal cyclic prefix, the N is 13, and when S-SSB monitoring slot is an extended cyclic prefix, the N is 11, and (X can be different according to the numerology of S-SSB (e.g., cyclic prefix length), e.g., for normal CP, one S-SSB has X_1 number of symbols mapped for PSBCH and DMRS, while for extended CP, one S-SSB has X_2 number of symbols mapped for PSBCH and DMRS, wherein X_1 is different from X_2 (e.g., X_1>X_2), and the S-SSB composition can be different for normal CP and extended CP (e.g., one example of this embodiment with X_1 number of symbols for PSBCH and DMRS is used for normal CP, and another example of this embodiment with X_2 number of symbols for PSBCH and DMRS is used for extended CP). In one instance, the S-SSB for extended CP is truncated from the S-SSB for normal CP by last symbol(s), e.g., the last two symbols such that X_1 =X_2+2. For one particular consideration for this instance, X_1=12 and X_2=10. For another particular consideration for this instance, X_1 = 13 and X_2=11; see Si par. 0510). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Si's arrangement in Park's invention to improve a PDCCH reception reliability and reducing an associated signaling overhead (see Si par. 0104).
Claims 2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Li and Si, and further in view of Ryu et al. (US 2020/0229114, hereinafter “Ryu”).
For claims 2, 6 and 11, the combination of Park, Li and Si does not explicitly disclose The method according to claim 1, wherein the S-SSB configuration information includes at least one from among subcarrier index information of a frequency domain in which the S-SSB is transmitted, information regarding the number of the S-SSBs transmitted within a period of a single sidelink synchronization signal, offset information from a start point of the period of the sidelink synchronization signal to a first S-SSB monitoring slot, and interval information between S-SSB monitoring slots. Ryu discloses The method according to claim 1, wherein the S-SSB configuration information includes at least one from among subcarrier index information of a frequency domain in which the S-SSB is transmitted, information regarding the number of the S-SSBs transmitted within a period of a single sidelink synchronization signal, offset information from a start point of the period of the sidelink synchronization signal to a first S-SSB monitoring slot, and interval information between S-SSB monitoring slots (the information on the time resource of the NR S-SSB may include at least one of an offset of a subframe, an offset of a slot, or an offset of a symbol, a transmission cycle of the NR S-SSB, and a subcarrier spacing for transmission of the NR S-SSB. For example, the VE-1 620 may acquire information on a start point, at which an NR S-SSB can be first transmitted, using at least one piece of information among the above-described pieces of offset information, and may acquire information on how long time interval, when an NR S-SSB should be retransmitted, passes from the start point, through information on the transmission cycle of an NR S-SSB; see Ryu par. 0107). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ryu's arrangement in Park's invention to increase a transmission coverage of an NR S-SSB (see Ryu par. 0109).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Park et al. (US 2020/0322095);
-Hong et al. (US 2020/0245272).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415